Citation Nr: 1733846	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO. 12-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for seborrheic dermatitis and eczema prior to September 22, 2009 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia. Jurisdiction of the claims file is currently with the RO in Roanoke, Virginia.

During the pendency of this appeal, a March 2016 RO decision increased the rating for the Veteran's seborrheic dermatitis and eczema to 10 percent effective September 22, 2009. As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to September 22, 2009, the Veteran's seborrheic dermatitis and eczema required intermittent systemic therapy such as corticosteroids for a total duration of less than 6 weeks during any 12-month period.

2. During the entire course the appeal the evidence does not show that the Veteran's seborrheic dermatitis and eczema affected 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas of the body, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more during any 12-month period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but no higher, prior to September 22, 2009 for the Veteran's seborrheic dermatitis and eczema have been met. 38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).

2. The criteria for a rating in excess of 10 percent for the Veteran's seborrheic dermatitis and eczema have not been met for any time during the appeal period. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was provided noticed most recently in March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as providing him appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. Examinations have been provided for the Veteran's claim. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected seborrheic dermatitis and eczema is currently rated as non-compensable prior to September 22, 2009, and as 10 percent thereafter under Diagnostic Code 7806. 38 C.F.R. § 4.118 (2016).

Diagnostic 7806 provides a 0 percent rating for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of the exposed areas of the body and no more than topical therapy required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

A 10 percent rating is assigned for dermatitis or eczema affecting at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of the exposed areas of the body, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016). 

A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas of the body, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

A maximum 60 percent rating is assigned under Diagnostic 7806 for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of the exposed areas of the body or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

A February 2009 VA treatment record shows that the Veteran was prescribed Ketoconazole 2 percent cream and prescribed oral medication consisting of 21 capsules of Methylpred (Mederal Dosepak) 40 milligrams. The Veteran was also prescribed this same oral medication in September 2009 and December 2011.

A March 2009 VA examination record shows that the Veteran had dermatitis of the areas such as the head and face. The Veteran reported itching but no exudation, ulcer formation, or shedding. Symptoms were reported to occur constantly. The examiner noted that the Veteran was prescribed medication that was a topical corticosteroid. No side effects of the medication was reported. Examination of the Veteran did not reveal acne, chloracne, scarring, alopecia, alopecia areata, or hyperhidrosis. The examination did reveal the skin condition of seborrhea. It was noted to be located on the scalp and had the characteristics of exfoliation and crusting. There was no ulceration, disfigurement, tissue loss induration, inflexibility hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion. The skin lesion coverage of the exposed area was 1%. The skin lesion coverage relative to the whole body was 1%. The skin lesions were not associated with systemic disease, and no scar was present.  

After a review of the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports an initial rating of 10 percent, but no higher, for the Veteran's seborrheic dermatitis and eczema prior to September 22, 2009. Here, the Board notes that the Veteran was prescribed a corticosteroid on in February 2009, which noted in the VA treatment records as Methylpred, for less than 6 weeks during the past 12 months. This satisfies the criteria for the next higher rating of 10 percent under Diagnostic Code 7806. 38 C.F.R. § 4.118 (2016). 

The Board has also determined that based on the relevant medical and lay evidence of record, the criteria for a rating in excess of 10 percent for seborrheic dermatitis and eczema have not been met at any time during the appeal period. 38 C.F.R. § 4.118, Diagnostic Code 7806. The evidence shows that the Veteran's seborrheic dermatitis and eczema was itchy and covered 1 percent of his entire body and 1 percent of exposed areas; it has required topical treatments and intermittent use of oral corticosteroids. At no point was the Veteran's skin disorder noted to affect at least 20 percent of his entire body or at least 20 percent of exposed areas. The evidence of record also fails to show that the Veteran's seborrheic dermatitis and eczema has required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of 6 weeks or more, but not constantly during any12 month period. Accordingly, a rating higher than 10 percent under Diagnostic Code 7806 is not warranted at any point during the appeal period in this case.
 
The Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability. 38 C.F.R. § 4.118 (2016). 

The Veteran's statements describing his symptoms are considered to be competent evidence. Charles v. Principi, 16 Vet. App. 370 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). However, the Board finds that the Veteran's lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints. The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria. For these reasons, greater evidentiary weight is placed on the examination findings and VA treatment records in regard to the type and degree of impairment.

In sum, because the preponderance of the evidence is against the Veteran's claim for ratings higher than assigned herein, the benefit-of-the-doubt doctrine is not for application, and the claim for a rating in excess of the 10 percent assigned herein must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 10 percent rating for seborrheic dermatitis and eczema prior to September 22, 2009 is granted.

Entitlement to a rating in excess of 10 percent for seborrheic dermatitis and eczema from September 22, 2009 is denied.  




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


